Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is January 21, 2020. This application is a CON of PCT/CN2020/073458 01/21/2020. This Office Action is in response to the amendment response filed October 26, 2021. Examiner notes Applicant has canceled Claims 19 – 20, drawn to the nonelected invention. 
The drawing amendment filed October 26, 2021 has been reviewed and has been entered. As such the drawing objection, as noted in the prior office action, is withdrawn. The claim objections noted in the prior office action have been addressed by the amendment filed October 26, 2021. As such the claim objections have been rendered moot. This action is a FINAL REJECTION.

Response to Arguments
Applicant’s amendment changed the scope of the claimed subject matter, thereby requiring further consideration and search of the prior art. Applicant’s currently-amended Claims 1 – 18 and newly-added Claims 21, 22 have been fully considered but are not persuasive. 
Applicant argues NISHIKAWA (US 2017/0092654; published March 30, 2017) does not disclose currently-amended independent Claims 1, 10 because (“REMARKS”, page 2, second paragraph):
“FIG. 22A of Nishikawa clearly does not show the claimed channel contact, slit contact, and staircase contact that are above the channel local contact, slit structure, and staircase local contact, respectively.”

Examiner concurs that FIG. 22A of NISHIKAWA does not explicitly show these features. However, in view of the teachings of NISHIKAWA and LU et al. (WO 2018/161839 A1; published September 13, 2018) as noted in the rejections below, these new limitations of currently-amended independent Claims 1, 10 are taught or disclosed by NISHIKAWA in view of LU et al. as noted below. Furthermore, currently-amended dependent Claims 2 – 9, 11 – 18, and newly-added Claims 21, 22 are taught or disclosed by NISHIKAWA in view of LU et al. as noted below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 18, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over NISHIKAWA ‘654 (US 2017/0092654; pub. date March 30, 2017; This reference was cited in the prior office action), further in view of LU ‘839 (WO 2018/161839 A1); 
Regarding Claim 1: NISHIKAWA ‘654 teaches or discloses a three-dimensional (3D) memory device (“EPITAXIAL SOURCE REGION FOR UNIFORM THRESHOLD VOLTAGE OF VERTICAL TRANSISTORS IN 3D MEMORY DEVICES”; See ABSTRACT; See FIG 1 - 22B which teaches or discloses “First Exemplary Structure” FIG. 14A and “Second Exemplary Structure” FIG. 22A; Note both the “First Exemplary Structure” of FIG. 14A and the “Second Exemplary Structure” of FIG. 22A teach or disclose the claim limitations noted below), comprising: 

    PNG
    media_image1.png
    461
    548
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    499
    569
    media_image2.png
    Greyscale



a substrate 10; a memory stack 55 comprising interleaved conductive layers and dielectric layers above the substrate (See [0073]); a channel structure 601, 602 extending vertically through the memory stack 55; a channel local contact 88 above and in contact with the channel structure (FIG. 22A); a slit structure 76 extending vertically through the memory stack; and a staircase local contact 84 above and in contact with one of the conductive layers at a staircase structure (“stepped surfaces of the alternating stack 32, 46”; [0119]) on an edge of the memory stack, wherein upper ends 
Regarding further a channel contact above and in contact with an upper end of the channel local contact, a slit contact above and in contact with an upper end of the slit structure, and a peripheral contact above and in contact with an upper end of the peripheral local contact – Examiner notes NISHIKAWA ‘654 does not explicitly show such a feature in FIG. 14A or FIG. 22A. 
However, note NISHIKAWA ‘654 teaches (See [0120]) “Additional metal interconnect structures (not shown) and interlayer dielectric material layers (not shown) can be formed over the first exemplary structure to provide electrical wiring among the various contact via structures”, i.e. the respective contact via structures 88, 76, 8P. 
Further note LU ‘839 explicitly teaches these features (“INTERCONNECT STRUCTURE OF THREE-DIMENSIONAL MEMORY DEVICE”), i.e. a channel, slit, and peripheral contact located in layer 246 (“interconnect conductor layer 246”, [0084]) and respectively located above and in contact with upper ends of a respective channel local contact, slit structure 240, and a peripheral local contact. See FIG. 10, [0083], and FIG. 11, step 1110.
As such, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NISHIKAWA ‘654 to achieve Claim 1 based on the teachings of NISHIKAWA ‘654 and LU ‘839 as noted above. The motivation to do so would have been so that each contact can be electrically connected to a corresponding memory array structure (See LU ‘’839, [0085]).

Regarding Claim 10: NISHIKAWA ‘654 teaches or discloses a three-dimensional (3D) memory device (“EPITAXIAL SOURCE REGION FOR UNIFORM THRESHOLD VOLTAGE OF VERTICAL TRANSISTORS IN 3D MEMORY DEVICES”; See ABSTRACT; See FIG 1 - 22B which teaches or discloses “First Exemplary Structure” FIG. 14A and “Second Exemplary Structure” FIG. 22A; Note both the “First Exemplary Structure” of FIG. 14A and the “Second Exemplary Structure” of FIG. 22A teach or disclose the claim limitations noted below), comprising: a substrate 10; a memory stack 55 comprising interleaved conductive layers and dielectric layers above the substrate 10; a channel structure 601, 602 extending vertically through the memory stack; a channel local contact 88 above and in contact with the channel structure (See FIG. 14A and FIG. 22A); a slit structure 76 extending vertically through the memory stack (FIG. 22A); and a peripheral local contact 8P ([0078], “peripheral device region 200”) extending vertically to the substrate 10 outside of the memory stack, wherein upper ends of the channel local contact 88, the slit structure 76, and the peripheral local contact 8P are flush with one another (See FIG. 22A).
Regarding further a channel contact above and in contact with an upper end of the channel local contact, a slit contact above and in contact with an upper end of the slit structure, and a peripheral contact above and in contact with an upper end of the peripheral local contact – Examiner notes NISHIKAWA ‘654 does not explicitly show such a feature in FIG. 14A or FIG. 22A. 
However, note NISHIKAWA ‘654 teaches (See [0120]) “Additional metal interconnect structures (not shown) and interlayer dielectric material layers (not shown) 
Further note LU ‘839 explicitly teaches these features (“INTERCONNECT STRUCTURE OF THREE-DIMENSIONAL MEMORY DEVICE”), i.e. a channel, slit, and peripheral contact located in layer 246 (“interconnect conductor layer 246”, [0084]) and respectively located above and in contact with upper ends of a respective channel local contact, slit structure 240, and a peripheral local contact. See FIG. 10, [0083], and FIG. 11, step 1110.
As such, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify NISHIKAWA ‘654 to achieve Claim 10 based on the teachings of NISHIKAWA ‘654 and LU ‘839 as noted above. The motivation to do so would have been so that each contact can be electrically connected to a corresponding memory array structure (See LU ‘’839, [0085]).
Regarding Claim 2: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 1, wherein upper ends of the channel contact, the slit contact, and the staircase contact are flush with one another (NISHIKAWA ‘654, FIG. 14A, FIG. 22A).
Regarding Claim 3: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 1, wherein the channel contact, the slit contact, and the staircase contact have a same depth and comprise a same conductive material (NISHIKAWA ‘654; FIG. 14A, FIG. 22A; See e.g. [0091]).
Regarding Claim 4: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 1, wherein the slit structure comprises: a source contact 
Regarding Claim 5: NISHIKAWA ‘654 in view of LU ‘839 discloses the 3D memory device of claim 4, wherein the second source contact portion, the channel local contact, and the staircase local contact comprise a same conductive material (NISHIKAWA ‘654; See e.g. [0128]).
Regarding Claim 6: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 5, wherein the first source contact portion comprises polysilicon; and the second source contact portion, the channel local contact, and the staircase local contact comprise a same metal (NISHIKAWA ‘654; [0135]).
Regarding Claim 7: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 1, wherein the channel structure comprises a semiconductor channel, a memory film, and a channel plug in a top portion of the channel structure and in contact with the channel local contact (NISHIKAWA ‘654;  [0134] – [0135]; FIG. 14A, FIG. 22A).
Regarding Claim 8: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 1, further comprising a peripheral local contact 86P extending vertically to the substrate outside of the memory stack (See region 200), wherein an upper end of the peripheral local contact is flush with the upper ends of the channel local contact, the slit structure, and the staircase local contact (NISHIKAWA ‘654; FIG. 14A, FIG. 22A).
Regarding Claim 9: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 8, further comprising a barrier structure comprising interleaved first dielectric layers and second dielectric layers, wherein the peripheral local contact extends vertically through the barrier structure (NISHIKAWA ‘654; [0134] – [0135]).
Regarding Claim 11: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 10, wherein upper ends of the channel contact, the slit contact, and the peripheral contact are flush with one another (See LU ‘839, [0084]).
Regarding Claim 12: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 10, wherein the channel contact, the slit contact, and the peripheral contact have a same depth and comprise a same conductive material (See LU ‘839, [0084]).
Regarding Claim 13: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 10, wherein the slit structure comprises: a source contact comprising a first source contact portion and a second source contact portion above the first source contact portion and has a different material of the first source contact portion; and a spacer laterally between the source contact of the slit structure and the conductive layers of the memory stack (NISHIKAWA ‘654; FIG. 14A, FIG. 22A).
Regarding Claim 14: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 13, wherein the second source contact portion, the channel local contact, and peripheral staircase local contact comprise a same conductive material (NISHIKAWA ‘654; [0134] – [0135]).
Regarding Claim 15:  NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 14, wherein the first source contact portion comprises polysilicon; and the second source contact portion, the channel local contact, and the peripheral local contact comprise a same metal (NISHIKAWA ‘654; [0134] – [0135]).
Regarding Claim 16: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 10, further comprising a staircase local contact above and in contact with one of the conductive layers at a staircase structure on an edge of the memory stack, wherein an upper end of the staircase local contact is flush with the upper ends of the channel local contact, the slit structure, and the peripheral local contact (NISHIKAWA ‘654; FIG. 14A, FIG. 22A).
Regarding Claim 17: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 16, further comprising a barrier structure comprising interleaved first dielectric layers and second dielectric layers, wherein the peripheral local contact extends vertically through the barrier structure (NISHIKAWA ‘654; FIG. 14A, FIG. 22A).
Regarding Claim 18: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 10, wherein the peripheral local contact 8P is a vertical interconnect access (via) contact (NISHIKAWA ‘654; FIG. 14A, FIG. 22A, [0120], “Peripheral device contact via structures 8P…”).
Regarding Claim 21: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 10, wherein the metal comprises tungsten (NISHIKAWA ‘654; [0120], “..a metallic fill material (such as W, …)”; Note “W” is the chemical symbol for tungsten).
Regarding Claim 22: NISHIKAWA ‘654 in view of LU ‘839 teaches or discloses the 3D memory device of claim 6, wherein the peripheral local contact 8P is a vertical interconnect access (via) contact (NISHIKAWA ‘654; FIG. 14A, FIG. 22A, [0120], “Peripheral device contact via structures 8P…”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813

/SHAHED AHMED/Primary Examiner, Art Unit 2813